Case 1:19-cv-05641-VSB Document 45-21 Filed 03/30/20 Page 1 of 14
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                      INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1529               1:19-cv-05641-VSB Document 45-21 Filed 03/30/20 Page 2 of 14
                                                                                   RECEIVED  NYSCEF: 05/14/2019




           SUPREME                COURT              OF THE          STATE            OF NEW                  YORK
           COUNTY                OF NEW              YORK
           -------------------------------
                                                                       ---------------------------X
           ARIE         GENGER                and    ORLY         GENGER,                  in her        individual         Index   No.   651089/10
           capacity         and      on behalf         of THE         ORLY            GENGER
           1993         TRUST,

                                                                                    Plaintiffs,                             NOTICE        OF APPEAL
                                        - against        -


           SAGI         GENGER,    TPR INVESTMENT                                         ASSOCIATES,
           INC.,        DALIA   GENGER,   THE SAGI                                  GENGER                    1993
           TRUST,           ROCHELLE                   FANG,         Individually                 and        as
           Trustee        of THE             SAGI      GENGER                1993     TRUST,
           GLENCLOVA                         INVESTMENT                 CO.,        TR INVESTORS,
           LLC,         NEW TR EQUITY                     I, LLC,   NEW TR EQUITY                                     II,
           LLC,         JULES        TRUMP,             EDDIE     TRUMP, MARK
           HIRSCH,             and     TRANS-RESOURCES,                                   INC.,


                                                                                    Defendants.
           __------------------__----...---                                                                       -----X
           SAGI         GENGER,  individually                        and      as assignee               of
          THE        SAGI   GENGER       1993                   TRUST,              and      TPR
           INVESTMENT                        ASSOCIATES,                 INC.,


                         Cross-Claimants,                    Counterclaimants,                     and
                         Third       Party      Claimants,


                         - against-



          ARIE   GENGER,                      ORLY           GENGER,             GLENCLOVA
           INVESTMENT                        CO.,     TR INVESTORS,                        LLC,         NEW TR
          EQUITY              I, LLC,         NEW TR EQUITY                         II,     LLC,         JULES

          TRUMP,             EDDIE            TRUMP,     MARK                  HIRSCH,
           TRANS-RESOURCES,                          INC., AND                   WILLIAM                     DOWD,


                         Cross-Claim,                Counterclaim,              and/or
                         Third       Party      Defendants.
           __.-------                               ______________________.                                       ¬----X
           GLENCLOVA                     INVESTMENT                  CO., TR INVESTORS,
           LLC,         NEW TR EQUITY                        I, LLC,  NEW TR EQUITY                                   II,
           LLC,         JULES        TRUMP,             EDDIE          TRUMP,                MARK
           HIRSCH,             and     TRANS-RESOURCES,                                   INC.,


                                        Counterclaimants,                    Cross-Claimants,                     and
                                        Third        Party     Plaintiffs,




                                                                                                   1 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                                        INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1529                   1:19-cv-05641-VSB Document 45-21 Filed 03/30/20 Page 3 of 14
                                                                                       RECEIVED  NYSCEF: 05/14/2019




                             - against         -



           ARIE            GENGER,                 ORLY            GENGER,                     SAGI         GENGER,
           TPR       INVESTMENT                            ASSOCIATES,                           INC.,
           THE        SAGI            GENGER                 1993        TRUST,                 WILLIAM
           DOWD, ARNOLD  BROSER,                                             DAVID                    BROSER,
           andONE OR MORE ENTITIES                                                  DIRECTED,
           OWNED                OR CONTROLLED                                  BY         ARNOLD
           BROSER               AND/OR                   DAVID            BROSER,


                                          Counterclaim,                    Cross-Claim,                       and/or
                                          Third          Party       Defendants.
           ------------------¬-----------------------------X
                             PLEASE                 TAKE            NOTICE                     that     defendant                Dalia         Genger           ("Dalia")          hereby          appeals           to the


           Appellate             Division             of     the     Supreme                   Court        of    the      State         of     New           York,      First     Judicial             Department,


           from        (i)     the     decision             and      order          of     the         Supreme              Court,             New        York         County           (Jaffe,         J.S.C.)        (D.I.



           1520),          dated       February              19, 2019,              and        entered           by the          Clerk         of this         Court      on February               20,     2019        (the


           "Order");            (ii)     the       interim         order        dated            and        entered         May          7, 2015              (D.L      1279),      holding             in abeyance


                                                                                                              Plaintiffs'
           Dalia's           motion        to be substituted                     and           for    the                              Trump            Group          claim      settlement              funds       to be


           paid      into       Court          and       ultimately            to        the     Orly        Trust        pending              the      outcome           of     Orly      Genger's               petition


           in the          Surrogate's              Court          to remove               Dalia         as trustee               of     the     Orly         Trust      (Mot.      Seq.          No.     42),      which


           interim           order       was        made         final     by       the         Order,           and     (iii)     any         and      all    other      prior     non-final             judgments


           and    orders           of the          IAS     Court         and     the           Appellate           Division               in this        action        which       necessarily              affect       the


           Order.            A true       and        correct          copy          of     the        Order        and       the       interim           order,         with      notices          of    entry       dated



           February             20,    2019,         and      March            5, 2019,               are filed         herewith.


           Dated:            March        22,        2019
                             New       City,        New       York                                                                                       /s/
                                                                                                                                                     Judith          Bachman,           Esq.

                                                                                                                                  Attorney             for     Defendant-Appellant
                                                                                                                                  Dalia         Genger
                                                                                                                                                                                   211d
                                                                                                                                  365      South          Main         Steet,               FlOOr
                                                                                                                                  New          City,      New          York       10956
                                                                                                                                  845-639-3210

           TO:       All      counsel          of record




                                                                                                              2 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                           INDEX NO. 651089/2010
 FILED:
NYSCEF     NEW
        DOC.     Case
             NO. YORK
                 1529                    1:19-cv-05641-VSB
                                           COUNTY   CLERK  Document
                                                           02/20/2019 45-21 05:33
                                                                              Filed 03/30/20
                                                                                      PM|
                                                                                             Page 4 of 14
                                                                                                        NO. 651089/2010
                                                                                                       NYSCEF:  05/14/2019                                                      INDEX
                                                                                                                                                                           RECEIVED
NYSCEF   DOC.     NO.       1521                                                                                                                                       RECEIVED               NYSCEF:         02/20/2019




                SUPREME             COURT               OF THE                 STATE          OF NEW                    YORK
            COUNTY               OF NEW                 YORK
                                                         -----------                                      X
            ARIE           GENGER,               et al.,                                                      :

                                                                                                                                                Index        No.     651089/2010
                                                            Plaintiffs,                                       :

                                                                                                                                                Hon.      Barbara           Jaffe
                                                           v.                                                 :

                                                                                                                                               Mot.       Seq.       No.      42
            SAGI           GENGER,               TPR        INVESTMENT                                        :

            ASSOCIATES,                        INC.,       et al.                                             :                                NOTICE                OF ENTRY


                                                            Defendants.                                    :
            ____                         _______                                                  --       X



                           PLEASE               TAKE             NOTICE               that    attached            hereto        as Exhibit       A     is a true      and      correct           copy    of


            the     Decision           and      Order           in this        action,       dated      February             19, 2019,         duly     entered        in the        Office         of the


            Clerk       of the       County            of New            York         on February                 20,    2019     (NYSCEF             Doc.     No.         1520),         denying        in


            its entirety           the       motion        of     Dalia         Genger            to substitute            herself     as plaintiff          and     direct        that    the    Trump


            Group          settlement            fund       be paid            into      court.




            Dated:         New       York,        New            York

                           February            20,      2019


                                                                                                                                     KASOWITZ                BENSON                TORRES               LLP


                                                                                                                                       /s/   Michael          Paul     Bowen
                                                                                                                                       Michael          Paul       Bowen
                                                                                                                                       Andrew           R. Kurland
                                                                                                                                        1633     Broadway
                                                                                                                                       New       York,        NY      10019




            TO:
                     All     Counsel            of Record               (via     NYSCEF)


                     Judith        Bachman,              Esq.
                     254      S Main            St,    Suite       306
                     New       City,         NY        10956


                     Counsel           for     Dalia            Genger




                                                                                                          1       of     1
                                                                                                          3 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                        INDEX NO. 651089/2010
                                                                                                     NO. 651089/2010                                 INDEX
  FILED DOC.
NYSCEF    :  NO. Case
            NEW  YORK
                 1529                 1:19-cv-05641-VSB
                                        COUNTY    CLERK Document
                                                        03/05/2019 45-21 10:59
                                                                           Filed 03/30/20
                                                                                  A_M)    Page 5 of 14
                                                                                          RECEIVED  NYSCEF:   05/14/2019
 NYSCEF   DOC.      NO.     1524                                                                                                             RECEIVED       NYSCEF:   03/05/2019




                 SUPREME              COURT               OF THE          STATE             OF NEW               YORK
                 COUNTY              OF     NEW YORK

             ARIE           GENGER            and        ORLY          GENGER,             in her       individual

                 capacity     and     on behalf            of THE        ORLY         GENGER                   1993   TRUST,     INDEX        NO.   651089/2010E



                            Plaintiffs,                                                                                          Hon.    Barbara    Jaffe


                                           - against        -                                                                    Part   12


                 SAGI       GENGER,               TPR      INVESTMENT                      ASSOCIATES,                   INC.,
                 DALIAGENGER,                       THE          SAGI    GENGER               1993        TRUST,
                 ROCHELLE     FANG,                      Individually         and     as Trustee               of THE
                 SAGI       GENGER                1993    TRUST,          GLENCLOVA                      INVESTMENT
                 CO., TR INVESTORS,      LLC,  NEW                               TR EQUITY                     I, LLC,
                 NEW TR EQUITY      II, LLC,  JULES                              TRUMP,                 EDDIE         TRUMP,     NOTICE          OF ENTRY
                 MARK        HIRSCH,               and    TRANS-RESOURCES,                               INC.,


                             Defendants.


                 SAGI       GENGER,               individually          and   as assignee            of THE           SAGI

                 GENGER            1993      TRUST,              and    TPR   INVESTMENT

                 ASSOCIATES,                 INC.,


                             Cross-Claimants,                    Counterclaimants,                 and

                             Third        Party     Claimants,


                                           - against         -



                 ARIE  GENGER,                    ORLY           GENGER,         GLENCLOVA
                 INVESTMENT                   CO.,   TR INVESTORS,                          LLC,        NEW TR
                 EQUITY         I, LLC,           NEW TR EQUITY                      II,    LLC,         JULES        TRUMP,
                 EDDIE       TRUMP,               MARK            HIRSCH,        TRANS-RESOURCES,

                 INC.,      AND      WILLIAM                DOWD,


                             Cross-Claim,                Counterclaim,           and/or

                             Third        Party      Defendants.




                                                                                                    1     of     4

                                                                                                   4 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                   INDEX NO. 651089/2010
                                                                                                     NO. 651089/2010                                                            INDEX
 [F ILED DOC.
NYSCEF     :  NO. Case
             NEW  YORK
                  1529               1:19-cv-05641-VSB
                                       COUNTY    CLERK Document
                                                       03/05/2019 45-21 10Filed
                                                                            : 59 03/30/20
                                                                                   AM|    Page 6 of 14
                                                                                          RECEIVED  NYSCEF: 05/14/2019
 NYSCEF   DOC.     NO.      1524                                                                                                                                RECEIVED                NYSCEF:        03/05/2019




                 GLENCLOVA                  INVESTMENT                  CO.,   TR INVESTORS,                            LLC,
             NEW TR EQUITY                        I, LLC,           NEW     TR EQUITY    II, LLC,
                 JULES       TRUMP,           EDDIE            TRUMP,          MARK             HIRSCH,             and

                 TRANS-RESOURCES,                            INC.,


                             Counterclaimants,                 Cross-Claimants,                  and
                            Third     Party      Plaintiffs,


                                           - against     -



                 ARIE      GENGER,             ORLY          GENGER,               SAGI         GENGER,              TPR
                 INVESTMENT                  ASSOCIATES,                   INC.,      THE        SAGI        GENGER
                 1993     TRUST,           WILLIAM         DOWD, ARNOLD    BROSER,
                 DAVID           BROSER,         and     ONE OR MORE ENTITIES
                 DIRECTED,            OWNED             OR CONTROLLED                            BY     ARNOLD
                 BROSER           AND/OR          DAVID              BROSER,


                             Counterclaim,             Cross-Claim,            and/or
                             Third    Party      Defendants.




                             PLEASE            TAKE           NOTICE           that       the    attached         is a true      and         correct       copy     of the         Decision



                 and     Order     dated                        19, 2019,          duly    entered          in the    above-entitled                   action     in the         Office     of the
                                             February


                 Clerk     of the    Supreme           Court,        New     York         County       on February              20,         2019      (NYSECF             Doc.       No.      1520).



                 Dated:      New     York,       New         York                                           SKADDEN,   ARPS,  SLATE,
                             March         5, 2019                                                             MEAGHER    & FLOM LLP

                                                                                                            By:      /s/John          Boyle
                                                                                                            John      Boyle
                                                                                                            Four      Times          Square
                                                                                                            New       York,          New       York       10036

                                                                                                            (212)      735-3000


                                                                                                            Attorneys          for      Trans-Resources,                       Glenclova
                                                                                                            Investment               Co.,     TR Investors,              LLC,       New       TR

                                                                                                            Equity        I, LLC,           New      TR Equity           II,     LLC,      Jules

                                                                                                             Trump,        Eddie            Trump,       and      Mark         Hirsch




                                                                                                        2




                                                                                                   2   of     4

                                                                                                 5 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                          INDEX NO. 651089/2010
NYSCEF         NO. Case
 [FILED: DOC. NEW  1529
                    YORK
                                   1:19-cv-05641-VSB
                                      COUNTY   CLERK
                                                     Document
                                                     03/05/2019
                                                                45-21 10Filed
                                                                          : 59
                                                                               03/30/20
                                                                                 AM)
                                                                                        Page  7 of 14
                                                                                             INDEX
                                                                                        RECEIVED    NO. 651089/2010
                                                                                                   NYSCEF:  05/14/2019
  NYSCEF   DOC.     NO.   1524                                                                 RECEIVED    NYSCEF:   03/05/2019




              To:


                          All    Counsel          of Record      (via   NYSCEF)


                          Judith      Bachman,          Esq.
                          254      S Main         St, Suite    306
                          New       City,     NY     10956

                          Attorney          for    DaliaGenger




                                                                                      3




                                                                                  3   of   4
                                                                                  6 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                                INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1529                      1:19-cv-05641-VSB Document 45-21 Filed 03/30/20 Page 8 of 14
                                                                                          RECEIVED  NYSCEF: 05/14/2019
    NYSCEF   DOC.       NO.        1520                                                                                                                                RECEIVED                    NYSCEFt            02/l28/2019




                                                    SUPREME                      COURT                  OF    THE             STATE                  OF       NEW YORK
                                                                                          NEW YORK                          COUNTY

                                                                                                                                                  PART                         IAS     MOTION                12EFM
                PRESENT:                        HON.          BARBARA              JAFFE

                                                                                                                       Justice            .
                                                    ^^~^^~                          -~¯~¯---~----
                                                                                                                                                  INDEXNO.                                 651089/2010

                      ARIE         GENGER,              ORLY          GENGER,                  ORLY          GENGER
                                                                                                                                                  MOTION        DATE
                      1993        TRUST,

                                                                                                                                                  MOTION        SEQ.      No.                         042
                                                                           Plaintiff,

                                                                      - v -




                      SAGI         GENGER,              TPR       INVESTMENT                      ASSOCIATES'                                             DECISION             AND         ORDER
                      et al.,



                                                                           Defendants.

                    ---------                --------------                                                                   --X

                    The   following e-filed documents, listed by NYSCEF  document   number   (Motion                                                                   042)       1099-1108,                  1137,
                    1 140-1 142, 1145, 1146, 1151, 1152, 1157, 1165, 1166, 1210-1247,   1275, 1279,                                                                    1391,       1408

                were            read   on this      motion       to/for                                                        substitution/payment                        into       court

                                                                                                                                                                                     [1"
                                  In light       of the       dismissal          of this       action       (Genger          v Genger,                 144   AD3d         581                  Dept     2016]),
                this       motion         is now       moot.       Accordingly,                it is hereby
.                                                                                          .

                                  ORDERED,                that    the     motion         of defendant               Dalia          Genger          to substitute          herself              as plaintiff
                and        to direct         that   the       Trump       Group          settlement          fund      be paid            into      court      is denied          in its         entirety;       it
                is further
.      .                                                                                                                       .

       .                          ORDERED,                that    the     stay     previously            ùnposed            is lifted;           and      it is further


                                  ORDERED,                that    the     Clerk         of the    Court       mark          this       motion          as disposed         .




                                  2/19/2019                                                                                                                      $SI
                                       DATE                                                                                                               BARBARA         JAFF             J      .C.
                                                                                                                                                                                                               JAFFE
                                                                                                                                                                           O                    . BARA
                     CHECK ONE:                                           CASE DISPOSED                                            X     NON-FINAL DiâFG5ifi

                                                                          GRANTED                       X     DENIED                     GRANTED IN PART                                           OTHER          .
                     APPLICATION:                                         SETTLE ORDER                                                   SUBMIT ORDER
                     CHECK IF APPROPRIATE:                                INCLUDES TRANSF                     **''™                      "'      '''^=Y    APPOINTMENT                             REFERENCE




                     651089/2010 Motion No. 042                                                                                                                                                Page 1 of 1




                                                                                                        7 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                                    INDEX NO. 651089/2010
 [FILED
NYSCEF   :
        DOC. NO. Case
           NEW   YORK
                 1529                             1:19-cv-05641-VSB
                                                    COUNTY    CLERK Document
                                                                    05/07/2015 45-21 03:07
                                                                                      Filed 03/30/20
                                                                                              PM)
                                                                                                     Page 9 of 14
                                                                                                     RECEIVED    NO. 651089/2010
                                                                                                               NYSCEF:   05/14/2019                                                              INDEX

NYSCEF         DOC.       NO.          1279                                                                                                                                        RECEIVED              NYSCEF:              05/07/2015
                SUPREME                       COURT                    OF          THE       STATE               OF       NEW YORK                        -    NEW YORK                   COUNTY


                PRESENT:                          Hon.           BARBARA                       JAFFE                                                           PART          12
                                                                                     Justice

                ARIE      GENGER              and        ORLY            GENGER.             in her       individual        capacity
                and      on behalf            of THE           ORLY            GENGER           1993        TRUST,                                    INDEX NO.         651089/2010
                                                                                                                                                      MOTION DATE
                                                                     Plaintiffs,                                                                      MOTION SEQ. NO
                                                                                                                                                      CALENDAR NO.



                                                                                                                                                      INTERIM          ORDER
                SAGI       GENGER,                TPR         INVESTMENT                     ASSOCIATES,                  INC.,
                DALIA        GENGER.               et af.,


                                                                     Defendants.


                The      folivwir•9           paper,          ñümbered               1. was       read          on this     motion.
                                                                                                                                                                             PAPlU1E.NUMBERED
                Notice       of Motied                Order            to    Show        Cause        -     Af    M -:‰           -    Exhibits       ...
                Answer           -       Affidavits            -        Exhibits

                Replying             Affidavits                  .                                                                                                                                .........    . ._

                Cross-Motion:                                 Yes                   No




                              Defendant                  Dalia          Genger's             motion        for     an order                      tüting       her,   as trustee,        as plaintiff           for

                Orly      Genger's             Trump             Group             claims,      and       for     an order            pursuant       to CPLR          2701        directing       that        the

                Trump        Group            settlement                    fund    be paid       into       Court        is held        in abeyance             pending         the    Sur     ogate's

                Court's         resolution               of    Orly          Genger's          petition          to remove              Dalia     Genger         as trustee        of   Orly      Trust.
                (See      Genger           v Genger,                  interim        Order      dated           Apr.                      index      No.       113862/2010              [mot.     seq.        no.
a                                                                                                                      1, 2015,




u..


>-



u.
l-




w



                Dated:                         5/7/15
      j-
-                                                                                                                                                                            _     .                                     FE
                                                                                                                                                                                                                      J.RC.

           Q    Check           one:                      FINAL               DISPOSITION                                         NON-FINAL                   DISPOSITION

                Check           if     appropriate:                           O       DO NOT                POST              O          REFERENCE




                                                                                                                       8 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                               INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                 1529 1:19-cv-05641-VSB                                                   Document 45-21 Filed 03/30/20 Page  10 ofNYSCEF:
                                                                                                                         RECEIVED   14     05/14/2019




                                     thtpreme                              (Eaurt              af                      thate                 of       New              Warlt
                                                                                                           tip

                         Appellate                             Biniston:                           First                          lubicial                  Bepartment
                                                     Informational           Statement        (Pursuant            to 22 NYCRR               1250.3          - Civil
                                                                                                                                                      [a])




                                                                                                                                                                     For Court of Original     Instance




    Arie      Genger            and       Orly       Genger,           in her    individual                            and    on     behalf       of the
                                                                                                     capacity
    Orly      Genger               1993     Trust,        Plaintiffs

                                                                                                                                                                          Date Notice of Appeal Filed
                                    - against        -

    Sagi Genger, TPR hiv6stiiisiit    Associates. Inc., Dalia Genger, The Sagi Genger Trust, Rochelle Fang,                                                                                     . ,
    iiid|vidually and as Trustee of the Sagi Genger 1993 Trust, Glencova Investment Co., TR kivõ5tG o, LLC,                                                              For Aeumo         Division
    New TR Equity I, LLC, New TR Equity II, LLC, JulesTrump, Eddie Trump, Mark Hirsch and
    Trans-Resources,     Inc., Defendants.




             Civil    Action                                           O    CPLR article 78 Proceeding                  E    Appeal                                      O   Transferred   Proceeding
     O       CPLR        article    75 Arbitration                     O     Special     Proceeding        Other        O      Original       Proceedings                      O CPLR Articlc 78

                                                                            Habeas Corpus                                    O CPLR Article 78                                 O hecune üw § 298
                                                                                                   Proceeding
                                                                                                                             O Eminent Domain                           O    CPLR     5704 Review
                                                                                                                             O Labor I.4w 220 or 220-b
                                                                                                                             O Public Omecrs Law 9 30
                                                                                                                                  Real Property Tax Law § 1278




     O     Administrative                 Review               M     Business       Relationships                  O   Commercial                      O     Contracts

     O     Declaratory             Judgment                    O     Domestic          Relations                   O   Election       Law                    Estate      Matters

     O     Family
                         Court                                 O   Mortgage            Foreclosure                 O   Miscellaneous                   O     Prisoner        Discipline    &   Parole

     O     Real      Property                                  O     Statutory                                     O   Taxation                        O     Torts
    (other        than     foreclosure)




    Informational        Statement         - Givil




                                                                                                       9 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                    INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                 1529 1:19-cv-05641-VSB                                                  Document 45-21 Filed 03/30/20 Page  11 ofNYSCEF:
                                                                                                                        RECEIVED   14     05/14/2019




     Paper      Appealed       From       (Check       one only):                                                       If an appeal         has been       taken       from     more       than       one order            or
                                                                                                                       judgment           by the filing of this          notice       of appeal,            please
                                                                                                                        indicate      the   below information                  for each       such order             or
                                                                                                                        judgment          appealed        from    on a separate              sheet         of paper.
     O   Amended         Decree                                         O      Determination                               O    Order                                   O   Resettled            Order
     O   Amended         Judgement                                      O      Finding                                     O    Order       & Judgment                  O   Ruling
     O   Amended         Order                                          O      interlocutory        Decree                 O    Partial     Decree                      O   Other         (specify):
     M   Decision                                                       O      interlocutory        Judgment               O    Resettled        Decree
     O   Decree                                                         O     Judgment                                     O    Resettled        Judgment

     Court:                           Supreme                Court                                                         County:                     New       York
     Dated:                          02/19/2019                                                                            Entered:        February 20, 2019
     judge     (name     in full):     Hon, Barbara Jaffe                                                                  index      No.: 651089/10

     Stage:       O    Interlocutory                   Final      O    Post-Final                                          Trial:       O     Yes    M     No       If Yes:       O       Jury      O       Non-Jury
                                                                       Prior     Unperfected          Appeal      and Related             Case information


     Are any appeals           arising     in the       same      action        or proceeding         currently         pending       in the     court?                               O Yes            9     No
     If Yes, please      set forth        the Appellate              Division        Case Number           assigned        to each      such appeal.


     Where      appropriate,          indicate        whether         there       is any related       action     or proceeding             now      in any court        of this      or any other

     jurisdiction,      and if so, the status                of the    case:
    Dalia Genger v. Arie Genger, 113862/10 (Sup. Ct. New York County) (stayed)
    Sagi Genger v. Oriy Genger. 17-CV-8181 (S.D.N.Y.) (post-judgment)
    In the Matter of the Application of Orty Genger, for the removal of Dalia Genger as Trustee of the Orly Genger Trust 0017/08 (Surr. Ct. New York) (pending)




     Commenced           by:      O      Order      to Show          Cause       O     Notice      of Petition         O    Writ     of Habeas         Corpus           Date     Filed:

     Statute     authorizing         commencement                    of proceeding             in the Appellate         Division:




     Court:                           Choose            Court                                                   County:                                Choose           County
     Judge     (name     in full):                                                                              Order      of Transfer         Date:




     Court:                           Choose            Court                                                   County:                                Choose           County

     Judge     (name     in full);                                                                           f Dated:




     Description:        If an appeal,                         describe        the   paper      appealed       from.       If the    appeal      is from     an order,specify                the    relief
                                                 briefly
     requested        and whether           the      motion       was granted            or denied.         If an original          proceeding         commenced            in this       court    or transferred

                                                               describe        the object        of proceeding.            If an application           under     CPLR 5704,           briefly       describe          the
     pursuant       to CPLR 7804(g),               briefly
     nature of the ex parte order to be reviewed.
                                                              hersellasPlaintiffonOriyGengersTrumpGroupclauns.andforanorderpursuant   10CPLR2701direGbng thattheTrumpGroupsaltiement fund
    DataGenger.  asbustee.by hermobonsoughtanordersubstluling                            Plaintiffs'                                              arxttheIASCoistsevered thecrostu:laims.
    bepaidIntoCourtandultimatelytotheOrtyTrust.OnNovember   25.2014.theIASCourtdismissed          TrumpGroupclakes  pursuant toaselliament
                                                                                                                   Plainliffs'
                                                                                                                                         agreement
                                                                                                                                                                                       10
                                                                              Delia'smonontobesubstituted andforthe         TrumpGroupcisimset6omentfundslo                a
                                                                                                                                                            bepaillintoCourt ndultimately
    cotmlerdaims              dahms.
                 andthird.party     OnMay7.2015,theIASCourtheldinabeyanca
                                   ofOrlyGangerspetitioninthe          CourttoremoveDaliaasinastae
                                                             Surrogate's                             oftheOdyTrustSuchmanerisstillpending                Court.OnNovember
                                                                                                                                          intheSurrogale's                 29.20te.the
    theOrlyTrustpanding theoutcome
    Appellate       FirstDepartment,
            Division.                                 of PlainlMrs'
                                           thedismissal
                                    altirmed                    TnanpGroupdaimspursuant    toa settlementagreementbytheIASCourtoftheComplaint  OnFebruary 19,20t9(enteredonFebruary 20.
                                                                                                                                                                         thattheAppellate
                                                                                                                                       InIheOdyTrustasmootonthegrounds
                                                                                                     fundstobepaidintoCourtandultimately
    2010),thetASCourtdeniedDalla'smotiontobesulalitutedandforIbnPlaintilffTrumpGroupclaimsettlement
            FirstDepartment
    Division,              aNirmedthedismissaloftheacSon.

     Inforrnational     Statement        - Civil




                                                                                                      10 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                        INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                 1529 1:19-cv-05641-VSB                                                    Document 45-21 Filed 03/30/20 Page  12 ofNYSCEF:
                                                                                                                          RECEIVED   14     05/14/2019




     Paper      Appealed         From       (Check        one only):                                                        If an appeal         has been        taken       from     more        than      one     order       or
                                                                                                                           judgment         by the filing         of this      notice       of appeal,           please
                                                                                                                           indicate      the     below        information           for each       such order             or
                                                                                                                           judgment         appealed           from    on a separate              sheet         of paper.
     O   Amended           Decree                                         O      Determination                                15 Order                                       O    Resettled            Order
     O   Amended           Judgement                                      O      Finding                                      O   Order        & Judgment                    O    Ruling
     O   Amended           Order                                          O      Interlocutory          Decree                O   Partial      Decree                        O   Other         (specify):
     O   Decision                                                         O      Interlocutory       Judgment                 O   Resettled         Decree
     O   Decree                                                           O      Judgment                                     O   Resettled         Judgment

     Court:                            Supreme                 Court                       5                                 County:                      New         York                                  8
     Dated:                                                        May     7, 2015                                            Entered:         May 7, 2015
     Judge      (name      in full):     Hon. Barbara            Jaffe                                                        index     No.:     651089/10
     Stage:         M    Interlocutory             O     Final     O      Post-Final                                         Trial:       O      Yes      B     No       If Yes:        O      Jury      O        Non-Jury
                                                                         Prior     Unperfected           Appeal      and     Related        Case Information


     Are any appeals             arising     in the       same      action        or proceeding          currently         pending       in the    court?                                   O    Yes        B     No
     If Yes, please        set forth        the      Appellate         Division        Case Number           assigned        to each such          appeal.


     Where       appispdate,           indicate         whether          there     is any related         action     or proceeding              now      in any court          of this or any other
     jurisdiction,  and if so, the status of the case:
    Dalia Genger v. Arie Genger, 113862/10 (Sup. Ct, New York County) (stayed)
    Sagi Genger v. Oriy Genger, 17-CV-8181 (S.D.N.Y.) (post judgment)
    In the Matter of the Application of Orty Genger, for the removal of Dalia Genger                                           as Trustee         of the Oriy Genger             Trust 0017/08           (Surr. Ct. New
    York) (pending)




     Commenced             by:     O       Order       to Show         Cause       O     Notice     of Petition          O    Writ      of Habeas         Corpus             Date     Filed:
     5tatute     authorizing           commencement                    of proceeding           in the    Appellate          Division:




     Court:                            Choose              Court                                                   County:                                Choose             Countv
      udge     (name       in full):                                                                               Order     of Transfer          Date:




     court                             Choose              Court                                                   County:                                Choose             County
      udge     (name       in full):                                                                               Dated:




     Description:          If an appeal,           briefly     describe          the   paper      appealed       from.       If the     appeal     is from       an order,          specify      the     relief

     requested          and whether           the      motion       was granted            or denied.        If an original           proceeding          commenced              in this       court     or transferred

     pursuant       to CPLR 7804(g),                             describe        the object       of proceeding.             If an application            under       CPLR 5704,            briefly      describe         the
                                                     briefly
     nature     of the ex parte             order       to be reviewed.




     Informational       Statement         - Civil




                                                                                                        11 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                                            INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                 1529 1:19-cv-05641-VSB                                                      Document 45-21 Filed 03/30/20 Page  13 ofNYSCEF:
                                                                                                                            RECEIVED   14     05/14/2019




     issues:   Specify the issues                    proposed          to be raised         on the                                             or application
                                                                                                        appeal,        proceeding,                                    for CPLR 5704            review,     the grounds
     for reversal,   or modification                       to be advanced            and the         specific     relief      sought       on appeal.

    The       IAS    Court         decision            was          erroneous             because          neither           the     IAS                          the
                                                                                                                                              Court        nor             Appellate           Division,       First
     Department              ever          decided                                                                                         Plaintiffs'
                                                             that     branch         of    Dalia's        motion            for    the                                                      claim    settlement
                                                                                                                                                              Trump          Group
    funds       to be       paid      into         Court      and                            to the                 Trust.         These
                                                                        ultimately                        Oriy                                    funds       rightfully         belong         to the              Trust.
                                                                                                                                                                                                           Orly




     Instructions:          Fill in the        name         of each      party     to the      action      or proceeding,                one    name        per   line.     If this    form     is to be filed      for    an
    appeal,      indicate      the     status        of the     party     in the     court     of original        instance          and his, her, or its status                 in this court,      if any.    If this
    form      is to be filed         for    a proceeding              commenced              in this     court,      fill   in only      the    party's       name        and    his, her,     or its status       in this
    Court.


      No.                                                   Party     Name                                                               Original        Status                    Appellate        Division      Status
       1        Arie Genger                                                                                                 Plaintiff                                           Respondent
       2        oriy Genger                                                                                                 Plaintiff                                           Respondent
       3        Dalia Genger                                                                                                Defendant                                           Appellant
       4        Sagi Genger, indivMue!ly and on behalf of the Sagi Genger 1993 Trust                                        Defsñdant                                           Respoñdent
       5        TPR Investment Associates, Inc.                                                                             D6féñdâñt                                           Respondent
       6        Glencova Investment Co.                                                                                     Defendant                                           Respondent
       7        TR investors, LLC                                                                                           Defendant                                           Respondent
       8        New TR Equity 1,LLC                                                                                         Defendant                                           Respondent
       9        New TR Equity II, LLC                                                                                       Defendant                                           Respondent
      10        Jules Trump                                                                                                 Defendant                                           Respondent
      11        Eddie Trump                                                                                                 Defendant                                           Respondent
      12        Mark Hirsch                                                                                                 Defendant                                           Respondent
      13       Trans-Resources,             inc.                                                                            D6f6ñdâñt                                           Respondent
      14
      15
      16                                                      __
      17
      18
      19
      20




    Informational     Statement-             Civil




                                                                                                          12 of 13
FILED: NEW YORK COUNTY CLERK 03/22/2019 04:47 PM                                                                                                                            INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                 1529 1:19-cv-05641-VSB                                             Document 45-21 Filed 03/30/20 Page  14 ofNYSCEF:
                                                                                                                   RECEIVED   14     05/14/2019




           Instructions:           Fill in the    names      of the     attorneys      or firms    for the       respective    parties.         If this form          is to be filed    with     the
           notice     of petition       or order        to show   cause       by which      a special     proceeding      is to be commenced                     in the Appellate       Division,
           only     the   name of the attorney    for the petitioner need be provided.   In the event                                     that     a litigant          represents      herself    or
                                          "ProSe"
           himself,      the box marked              must be checked and the appropriate     information                                        for that         litigant   must    be supplied
           in the     spaces provided.

                                                                                                                                                                                                       m•n
           Attorney/Firm            Name:       Judith Bachman, The Bachman Law Rrm PLLC
           Address:365        S. Main Street, 2nd R
           City: New City                                      State:    NY                               Zip: 10956                  Telephone                  No: 845-639-3210
           E-mail     Address:judith@thebachmanlawfirm.com

           Attorney        Type:                    B     Retained          O    Assigned          O      Government           O    Pro Se                 O     Pro Hac Vice
          Party     or Parties      Represented           (set forth     party      number(s)      from     table    above):                               3
          Attorney/Firm            Name:        Michael Bowen, Kasowitz Benson Torres LLP
           Address:1633           Broadway
           City: New York                                     State:     NY                               Zip: 10019                  Telephone                No:212-506-1700
           E-mail     Address:mb-.eckasowitz.com

           Attorney       Type:                     B     Retained         O     Assigned          O     Government            O    Pro Se                 O   Pro Hac Vice
          Party     or Parties      Represented           (set forth     party      number(s)     from      table   above):

          Attorney/Firm            Name:        John Dellaportas, Kelley Drye & Moore LLP
          Address:        101 Park Avenue

          City: New York                                      State:     NY                               Zip: 10178                  TeÌaphorie               No: 212-808-7800
           E-mail     Address:idellaportas@kelleydrye.com

          Attorney        Type:                    B      Retained         O     Assigned          O     Government            O    Pro Se                 O   Pro Hac Vice
                                                                                                                                                      5'
          Party     or Parties      Represented           (set forth     party      number(s)     from      table   above):                 %
          Attorney/Firm            Name:        John Boyle, Skadden Arps Slate Meagher and Rom LLP
          Address:        Four Times Square
          City: New York                                      State:     NY                               Zip: 10036                  Telephone                No: 212-735-3000
          E-mail      Address:      john.boyle@skadden.com

          Attorney   Type:                         B      Retained         O     Assigned         O      Government            O    Pro Se                 O   Pro Hac Vice
          Party  or Parties         Represented           (set forth     party      number(s)     from      table   above):                (,     -        l 3

         Attorney/Firm             Name:
          Address:
          City:                                               State:                                      Zip:                        Telephone                No:
          E-mail      Address:

          Attorney        Type:                    O      Retained         O     Assigned         O      Government            O    Pro Se                 O   Pro Hac Vice

         Party      or Parties      Represented          (set forth     party    number(s)        from     table    above):

         Attorney/Firm             Name:
          Address:
          City:                                               State:                                      Zip:                        Telephone                No:

          E-mail      Address:

          Attorney        Type:                    O      Retained         O     Assigned         O      Government            O    Pro Se                 O   Pro Hac Vice

          Party     or Parties      Represented           (set forth     party      number(s)     from      table   above):


    informational     Statement       - Civil




                                                                                                13 of 13
